     Case 1:18-cv-02020-LTS-SLC Document 113 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WELLS FARGO SECURITIES, LLC,

                               Plaintiff,

       -v-
                                                        CIVIL ACTION NO.: 18 Civ. 2020 (LTS) (SLC)
LJM INVESTMENT FUND, L.P. and LJM PARTNERS,                             ORDER
LTD,

                               Defendants.


LJM INVESTMENT FUND, L.P., LJM MASTER
TRADING FUND, L.P., LJM OFFSHORE FUND, LTD.,
and PFC-LJM PRESERVATIONS AND GROWTH
FUND, L.P.,

                               Counterclaimants,

       -v-

WELLS FARGO SECURITIES, LLC,

                               Counter-Defendant


SARAH L. CAVE, United States Magistrate Judge:

       Pursuant to the status conference held today, June 17, 2021, the Court orders as follows:

       1. With respect to LJM’s Request No. 18, Wells Fargo shall promptly ascertain whether

             it issued any termination notices on February 5, 2018 or February 6, 2018 with respect

             to the VIX event to any clients other than LJM. Wells Fargo shall advise LJM of the

             answer to that question, and, if any such termination notices exist, the parties shall

             meet and confer regarding the scope of any further, limited discovery that may be

             necessary; and
      Case 1:18-cv-02020-LTS-SLC Document 113 Filed 06/17/21 Page 2 of 2




         2. By July 1, 2021, LJM shall file a consent-motion for leave to amend their First

            Amended Answer and Counterclaims in order to withdraw their request for punitive

            damages.

         The Court will hold a status conference on Thursday, September 9, 2021 at 10:00 am on

the Court’s conference line. The Parties are directed to call: 866-390-1828; access code: 380-

9799, at the scheduled time.

Dated:          New York, New York
                June 17, 2021

                                                   SO ORDERED.



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge




                                               2
